Citation Nr: 0721347	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  He died in December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran died in December 2003; the appellant is his 
widow.

2.  The veteran's death certificate lists the immediate cause 
of death as gastrointestinal bleed due to metastatic colon 
cancer.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  No disease contributing to the veteran's death is 
attributable to his period of military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction, (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board notes that VA apprised the 
appellant of its duty to notify and assist by way of VCAA 
correspondence dated in April 2004, prior to the initial 
adjudication of the claim.  Specifically, the notification 
informed her of what the evidence must show to establish 
entitlement to service connection for the cause of the 
veteran's death, what additional evidence was needed from the 
appellant, what evidence was already in the RO's possession, 
and what information VA was responsible for obtaining on the 
appellant's behalf.  Additionally, the RO requested that the 
appellant identify any information in her possession 
pertaining to the claim.

Although notice regarding an award of an effective date has 
not been provided, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Board does not now have such an issue 
before it.  Consequently, a remand for additional 
notification on award of an effective date is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to the 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Here, there is no indication that any additional action is 
needed to comply with the duty to assist.  Both before and 
after the veteran's death, VA obtained private treatment 
records that document the veteran's medical history in 
connection with his metastatic colon cancer.  Specifically, 
the record contains consultation and treatment reports dated 
in 2003 discussing the veteran's diagnosis and treatment of 
his colon cancer.  Neither the appellant nor her 
representative has alleged that there are any outstanding 
medical records probative of the appellant's claim that need 
to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts that her 
husband's service , particularly his exposure to herbicides 
while serving in Vietnam led to his development of colon 
cancer, which was the underlying cause of his death.  

The veteran died in December 2003.  His certificate of death 
indicates that the immediate cause of death was a 
gastrointestinal bleed.  Metastatic colon cancer was the 
underlying cause that contributed to his death.  At the time 
of the veteran's death, service connection was not in effect 
for any disability.

The veteran's service medical records (SMRs) are negative for 
any reference to treatment for colon cancer.

A Pathology report from the Resurrection Medical Center dated 
in July 2003, diagnosed the veteran with adenocarcinoma of 
the rectosigmoid colon, resection with metastatic carcinoma 
in three of thirteen regional lymph nodes.  A chest x-ray 
report from July 2003, revealed bilateral pulmonary 
metastases.  A July 2003 abdominal ultrasound demonstrated 
numerous metastatic lesions in both lobes of the liver.  A 
July 2003 radiologic report diagnosed the veteran with liver 
and lung metastates and noted a correlation with history of 
primary cancer.  A September 2003 radiologic report again 
noted a history of colon cancer and extensive liver and lung 
metastases.

An October 2003 consultation report by T.K.Y., M.D., noted 
that the reason for consultation was metastatic 
adenocarcinoma of the rectosigmoid colon with extensive liver 
metastases.  The report noted that the veteran was seen for 
rectal bleeding a few months earlier, at which point he was 
found to have a large lesion in the rectosigmoid colon.

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2006).
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, for the 
service-connected disability to be a contributory cause of 
death, it must be shown to have combined with the principal 
cause of death, specifically, that it aided or lent 
assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation may be presumed when a 
malignant tumor is manifested to a compensable degree within 
one year of separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.  VA regulations also provide that 
certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e)(2006).  The term "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  Id.

The veteran died in December 2003 of metastatic colon cancer.  
The record shows that the veteran served as a combat 
infantryman in Vietnam.  Therefore, exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, colon 
cancer, the underlying cause of the veteran's death, is not 
one of the diseases noted under 38 C.F.R. § 3.309 as a 
disease having a positive association with herbicide 
exposure.  Additionally, there is no indication that the 
veteran's malignancy was manifested during the one-year 
period following his separation from service.  Therefore, the 
veteran's colon cancer is not presumed to be the result of 
in-service disease or injury.  Further, the record does not 
contain medical evidence linking the veteran's colon cancer 
to herbicide exposure.  The Board notes that although the 
veteran's colon cancer metastasized to the lungs and liver, 
all x-rays, pathology and treatment reports reveal that the 
primary site of the veteran's adenocarcinoma was the colon.  
In other words, the veteran did not have primary respiratory 
or prostate cancer, both of which are presumptive diseases 
under 38 C.F.R. § 3.309(e).  

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  However, to date, the appellant 
has not identified any competent evidence medically relating 
the veteran's colon cancer to military service, including in-
service herbicide exposure.  Absent a medical opinion in the 
record discussing a relationship between military service, or 
exposure to herbicide agents during military service, and the 
development of colon cancer, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied.  

Here, because the veteran's metastatic colon cancer is not 
found to be related to military service, there is no evidence 
that a disability related to military service contributed 
substantially or materially to the veteran's death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of the veteran's death.  As such, service 
connection for the cause of the veteran's death must be 
denied.  The preponderance of the evidence is against the 
appellant's claim.

Although the appellant contends the veteran's death was 
caused by his exposure to herbicide agents while in Vietnam, 
there is no indication, and she does not contend, that she 
has any education, training, or experience that would make 
her competent to render medical opinions concerning 
etiological relationships.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


